Citation Nr: 1119212	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for a lung disability, to include as due to asbestos and chemical exposure. 

3.  Entitlement to service connection for hypertension, to include as secondary to a lung disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963 and with the Connecticut National Guard from February 1957 to July 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2009 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  In its October 2009 remand, the Board ordered that the Veteran should be provided VA examinations to determine the nature and etiology of the disabilities on appeal.  While the Veteran was provided a VA examination in December 2009, the Board finds that the examination and stated medical opinions are not adequate and do not comply with the Board's October 2009 remand instructions.  Specifically, the VA examiner did not provide any rationale for the stated medical opinions and merely found that the Veteran's disabilities were "unlikely" related to active duty service.  The October 2009 remand explicitly ordered that all provided medical opinions should be expressed in terms of whether it was at least as likely as not that a link existed between the Veteran's claimed disabilities and active duty service.  Additionally, the examiner did not provide an opinion as to whether the Veteran's hypertension was caused or aggravated by the claimed lung disorder.  

The Board finds that the December 2009 VA examination is not responsive to the October 2009 remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, the case must be remanded to allow for the procurement of adequate medical opinions addressing the nature and etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA respiratory examination, with an appropriate examiner, to determine the nature and etiology of the claimed lung disability.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to:

a)  diagnose all currently present lung disorders, to include lung cancer;

b)  determine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed lung disorders are etiologically related to any incident of the Veteran's active service, to include asbestos exposure.  

A complete rationale must be provided for all expressed opinions.  

2.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's hypertension.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed hypertension is etiologically related to any incident of the Veteran's active service or is caused or aggravated by the Veteran's lung disorders.

A complete rationale should be provided for all expressed opinions.

3.  Afford the Veteran a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed arthritis of the right foot.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed right foot disability is related to any incident of the Veteran's active service, including his right foot injury in April 1961.

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


